Citation Nr: 0727715	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  02-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 1972 
and had active duty for training from November 1970 to May 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision.  The Board 
remanded the case in December 2003 for further development of 
the veteran's records from the Social Security Administration 
and notification of the veteran.  The veteran was issued a 
complete notification letter in September 2004 and the 
veteran's Social Security Administration records were made a 
part of the claim file prior to the most recent supplemental 
statement of the case issued in May 2007.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for a 
nervous disorder diagnosed as schizophrenia in an April 1979 
rating decision.  The appellant did not perfect an appeal of 
this decision.

2.  Evidence submitted since the April 1979 final rating 
decision is either cumulative or redundant of evidence of 
record at the time of that decision and is not new and 
material.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
April 1979 final rating decision, and the claim for service 
connection for schizophrenia is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  The veteran was not completely notified of these 
elements prior to the RO's initial adjudication of his claim.  
The RO's defective notice was cured by a complete 
notification letter (issued in September 2004) being followed 
by a supplemental statement of the case (issued in May 2007).

In addition, the RO also advised the veteran about the 
evidence and information necessary to reopen the claim for 
service connection (citing the correct legal standard), as 
well as the evidence and information necessary to establish 
entitlement to the underlying claim in its September 2004 
letter.  Therefore, VA has fulfilled its specific duties to 
notify with regard to claims to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records, VA treatment records, and 
private medical records.  There does not appear to be any 
other evidence, VA or private, relevant to the claim at this 
time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.   
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

II.  Claim to Reopen a Claim for Entitlement to Service 
Connection

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for schizophrenia.  The veteran was denied 
entitlement to service connection for a nervous condition 
diagnosed as schizophrenia in April 1979 and did not appeal 
this decision.

While the decision became final, final decisions may be 
reopened.  To reopen a claim, new and material evidence must 
be presented or secured.  38 U.S.C.A. § 5108.  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

The evidence of record at the time of the last final 
disallowance included the veteran's service medical records 
showing no indications of any psychological condition in 
service, the veteran's VA treatment records indicating 
treatment for a variety of psychological conditions including 
depression and schizophrenia, and a VA examination.  The 
medical evidence of record at the time of this denial 
indicated treatment for schizophrenia but nowhere related the 
veteran's diagnosis to his active duty service or stated that 
onset began while the veteran was in service or that a 
psychotic disorder was manifested within one year of service.  
As a result, the veteran's claim for entitlement to service 
connection for schizophrenia was denied for lack of a nexus 
between the veteran's active duty service and his current 
diagnosis.

The evidence received since the last final disallowance 
includes a variety of treatment records concerning, inter 
alia, schizophrenia and other psychological conditions.  VA 
treatment records, private medical records, and duplicates of 
those medical records received prior to the last final 
disallowance indicate treatment for schizophrenia beginning 
as early as 1975 whereas the veteran was separated from 
service in 1972.  Nothing in the records indicates that the 
veteran's diagnosis is related to anything regarding his 
service or that his schizophrenia had onset in service or was 
manifested within one year of service separation.  

While the evidence received is new as it was not of record at 
the time of the last final disallowance, it is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the veteran's claim as it does not show a 
relation between the veteran's diagnosis and service and does 
not show that onset of the schizophrenia occurred during 
service.


ORDER

New and material evidence having not been received, the 
veteran's claim for entitlement to service connection for 
schizophrenia is not reopened.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


